Citation Nr: 1529508	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-03 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to June 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was previously before the Board in November 2014.  The Board remanded it for additional development, and it has been returned to the Board for further review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §  20.900(c).  38 U.S.C.A. §  7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2014 remand, the Board found the October 2010 VA examination inadequate because the examiner declined to offer a nexus opinion and to consider the Veteran's lay assertions that the onset of his neck and back pain was as early as 1964.  It was noted that the Veteran was a combat Veteran.

Pursuant to the Board's remand, the Veteran was afforded an additional VA examination in March 2015.  The March 2015 VA examiner opined that it was less likely than not that the Veteran's neck and back disorders were causally related to his active duty service.  In reaching this opinion, the examiner treated the date the Veteran first sought treatment for each disorder as the date of onset.  Because the examiner did not address the Veteran's contention that onset was significantly earlier, the March 2015 examination is inadequate and an additional remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain treatment records from the W.G. (Bill) Hefner VA Medical Center in Salisbury, North Carolina, and its affiliated clinics since April 2015.  All attempts to obtain records should be documented.  If there has been no treatment since April 2015, that should also be noted.  

2.  After any outstanding records have been associated with the claims file, obtain an addendum opinion from the examiner who performed the March 2015 VA examination (or if unavailable a similarly situated examiner).  The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  (If it is determined that a response to this question cannot be entered without additional examination, such examination should be scheduled.) After a thorough review of the medical history, the examiner is requested to prepare an addendum opinion which addresses the following: 

Is it at least as likely as not (50 percent probability or more) that the Veteran's neck and back disorders are related to any event or injury during his service?  In offering this opinion, the examiner should specifically consider the Veteran's testimony regarding onset of both conditions as early as 1964.  

It is pointed out to the examiner that the Veteran is competent to report on his own symptomatology and history.  These lay statements must be considered, and a complete rationale should accompany any opinion provided.

If the examiner cannot provide an opinion, he must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

If it is concluded by the examiner that a new examination is indicated, the Veteran must be scheduled for a new VA examination with an examiner who must address the question above.

If a VA examination is scheduled, the Veteran must be given adequate notice of the date and place of the examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claim.  38 C.F.R. §  3.655 (2014).

3.  The AOJ must ensure that the opinion report fully complies with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the claim.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




